Dixon, C. J.
It is clear that the statute (Laws of 1859, ch. 22, sec. 18) authorizing the redemption of lands sold for taxes, “ at any time before the tax executed upon such sale is recorded,” is not open to the constitutional .objection taken to it. It does not impair the obligation of the contract, or divest the title previously acquired and absolutely vested in the holder of the tax deed. It has always been the law of this state that there might be a redemption at any time before the tax deed was recorded. R. S. 1849, ch. 15, § 102. The right of the owner or occupant, or any person interested, thus to redeem was one of the conditions of the contract, made such by law, and entered into it and bound the purchaser as much as if it had been incorporated or expressly recited in the deed and certificate of sale. The title of the pur*643chaser was, therefore, conditional or subject to be defeated by a redemption at any time before the deed was recorded.
The right of the plaintiff to maintain this action is established by the decision in Avery v. Judd, 21 Wis. 262.
The question whether the redemption was in time or not, or whether it was before the deed was recorded, seems also very plain to the mind of this court. The deed was neither spread upon the record nor entered in the general index in the office of the register of deeds at the time the plaintiff redeemed. It was merely deposited for record in the office of the register, who had made the indorsement thereon required by section 141, ch. 13, R. S. Section 143 declares that a deed entered in the index, as prescribed by section 142, shall be considered as recorded at the time so noted; and this court, in Shove v. Larsen, 22 Wis. 142, gave effect to that provision for the purpose of charging a subsequent purchaser with notice. See also, Hay v. Hill, 24 Wis. 235. But whether like effect would be given to the same provision for the purpose of cutting off the right of redemption under a tax deed, is quite another question. The right of redemption is favored in the law, and for the purpose of aiding it the courts might perhaps reasonably construe the statute authorizing it in the language above quoted to signify or-intend an actual recording in extenso, or copying of the deed at length in the record book, which is undoubtedly the primary and ordinary signification of the word “ recorded,” used in the statute. But whether the courts would so decide or not is not a question here. Here the deed was not transcribed in the register’s books, nor entered in the index; and without one or the other of these it was not recorded in any sense nor for any purpose. As already observed, it was merely deposited for record in the register’s *644office, which, we have no authority either of statute law or any other for holding was a recording of it, or constituted it an instrument of record.
By the Court. — Judgment affirmed.